
	

113 HR 4595 IH: School Bus Safety Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4595
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To encourage school bus safety.
	
	
		1.Short titleThis Act may be cited as the School Bus Safety Act .
		IKadyn’s Act
			101.Short titleThis title may be cited as Kadyn’s Act.
			102.Withholding apportionments for noncompliance with school bus passings
				(a)Withholding apportionmentsChapter 1 of title 23, United States Code, is amended by adding at the end the following:
					
						171.Withholding apportionments for noncompliance with school bus passings
							(a)Withholding of apportionments for noncompliance
								(1)WithholdingThe Secretary shall withhold 10 percent of the amount required to be apportioned to any State under
			 paragraphs (1), (3), and (4) of section 104(b) on October 1, 2015, and on
			 each October 1 thereafter if the State does not meet the requirements of
			 paragraph (2).
								(2)RequirementA State meets the requirements of this paragraph if the State has enacted and is enforcing a law
			 that imposes the following penalties to a motorist who is found guilty of
			 illegally passing a stopped school bus:
									(A)First offenseFor a first offense, a fine of not less than $250 with the possibility of jail time and license
			 suspension.
									(B)Second offense within a 5-year period of a first offenseFor a second offense within a 5-year period of a first offense, a fine of not less than $315 with
			 the possibility of jail time and license suspension.
									(b)Period of availability of apportioned fundsFunds withheld after the date specified in subsection (a)(1) from apportionments to any State shall
			 not be available for apportionment to that State and such funds will
			 lapse..
				(b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the
			 following:
					
						
							171. Withholding apportionments for noncompliance with school bus passings.
				IIGrants for motion-activated detection system on school buses
			201.Short titleThis title may be cited as Grants for Motion-Activated Detection System on School Buses Act.
			202.Grants for motion-activated detection system on school buses
				(a)In generalThe Secretary of Transportation may provide grants to States to equip school buses with
			 motion-activated detection system.
				(b)ApplicationIn order to qualify for a grant under this section, a State shall submit an application to the
			 Secretary at such time, in such manner, and containing such information
			 and assurances as the Secretary may require, including—
					(1)an assurance that the State will use grant funds to purchase motion-activated detection systems for
			 school buses; and
					(2)an assurance that the State is in compliance with sections 171 and 172 of title 23, United States
			 Code.
					(c)Grant amountsBefore awarding a grant under this section, the Secretary shall ensure that each grant award is of
			 sufficient size and scope to carry out the requirements of this section.
				(d)FundingIn order to fund grant awards under this section, the Secretary shall use funds not apportioned
			 pursuant to sections 171 and 172 of title 23, United States Code.
				(e)ReportsNot later than 1 year after the date of enactment of this Act, the State shall submit a report to
			 the Secretary regarding the effectiveness of the motion-activated
			 detection system in any local educational agency using grant funds under
			 this section, including—
					(1)whether or not the detection system has prevented children from being hit by a school bus; and
					(2)a cost benefit analysis of using these detection systems on school buses.
					(f)DefinitionFor purposes of this Act, the term motion-activated detection system means a sensor system that uses radio signals or radar waves to detect a moving target near the
			 front, rear, and sides of a school bus. The system sounds an alarm to
			 alert the driver when a moving target is detected within the specified
			 danger zones of the bus.
				IIISchool bus driver safety enforcement
			301.Withholding for noncompliance of background checks of school bus drivers
				(a)Withholding apportionmentsChapter 1 of title 23, United States Code, is further amended by adding at the end the following:
					
						172.Withholding apportionments for noncompliance of background checks of school bus drivers
							(a)WithholdingThe Secretary shall withhold 10 percent of the amount required to be apportioned to any State under
			 paragraphs (1), (3), and (4) of section 104(b) on October 1, 2015, and on
			 each October 1 thereafter if the State does not meet the requirements of
			 paragraph (2).
							(b)RequirementA State meets the requirements of this paragraph if the State has enacted a law that requires the
			 employer to conduct a background check before hiring a school bus driver.
			 Such background check shall include—
								(1)a review of State and local court information on arrests, charges, convictions;
								(2)a review of any sex offender registry; and
								(3)a review of any child abuse or dependent adult abuse registry.
								(c)Period of availability of apportioned fundsFunds withheld after the date specified in subsection (a)(1) from apportionments to any State shall
			 not be available for apportionment to that State and such funds will
			 lapse..
				(b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is further amended by adding at the end
			 the following:
					
						
							172. Withholding apportionments for noncompliance of background checks of school bus drivers.
				IVSchool bus seat belt demonstration program
			401.School bus seat belt demonstration program
				(a)In generalThe Secretary of Transportation may award grants to States to develop a school bus seat belt
			 program to purchase type 1 school buses equipped with lap/shoulder seat
			 belts or equip existing type 1 school buses with lap/shoulder seat belts.
				(b)ApplicationIn order to qualify for a grant under this section, a State shall submit an application to the
			 Secretary at such time, in such manner, and containing such information
			 and assurances as the Secretary may require, including—
					(1)an assurance that the State will use grant funds to purchase type I school buses with lap/shoulder
			 seat belts or equip existing type 1 school buses with such seat belts;
					(2)an assurance that the State is in compliance with sections 171 and 172 of title 23, United States
			 Code; and
					(3)a list of the local educational agencies which the State selects to receive the seat belt equipped
			 buses, including the reasons why each agency should receive school buses
			 with seat belts.
					(c)Local educational agency requirementsThe State shall require that any local educational agency that receives grant funds pursuant to
			 this Act shall develop—
					(1)a plan to ensure that all students riding the school buses with lap/shoulder belts are using them;
			 and
					(2)an educational program regarding seat belt safety.
					(d)Grant amountsBefore awarding a grant under this section, the Secretary shall ensure that each grant award is of
			 sufficient size and scope to carry out the requirements of this section.
				(e)FundingIn order to fund grant awards under this section, the Secretary shall use funds not apportioned
			 pursuant to sections 171 and 172 of title 23, United States Code.
				(f)DefinitionIn this section, the term type 1 school bus means a school bus weighing more than 10,000 pounds.
				(g)ReportingNot later than 1 year after the date of enactment of this Act, the State shall submit a report to
			 the Secretary regarding the effectiveness of the lap/shoulder seat belt
			 program in any local educational agency using grant funds under this
			 section, including—
					(1)student usage of seat belts; and
					(2)the impact on school bus seating capacity.
					VNHTSA study
			501.NHTSA study
				(a)In generalThe National Highway Traffic Safety Board shall conduct a comprehensive study regarding the effects
			 of illegal passing of school buses.
				(b)Study and pilot programThe study shall include—
					(1)a pilot program demonstrating the effectiveness of additional technologies and equipment on school
			 buses, including additional front and rear stop arms, driver alert
			 devices, secondary warning signs and aids to general visibility of buses;
					(2)enforcement schemes, including camera systems and increased fines on preventing, mitigating, and
			 enforcing against illegal passing of school buses;
					(3)establishment and comparison of baseline performance standards for existing school buses and
			 operations that can be measured and validated with school buses with
			 additional equipment, over a set period of time, in a broad geographic
			 area; and
					(4)consideration of the impact of additional driver training and a targeted public awareness and
			 education campaign on the prevention, mitigation, and enforcement of
			 illegal passing of school buses.
					(c)Report to CongressNot later than 3 years after the date of enactment of this Act, the Board shall submit a report to
			 Congress with the results of the study and make recommendations for
			 changes to Federal, State, and local laws and regulations to prevent,
			 mitigate, and better enforce illegal school bus passing laws.
				
